Title: To James Madison from Thomas Sumter, Jr., 18 May 1802
From: Sumter, Thomas, Jr.
To: Madison, James


Sir,Paris 18th. May 1802
I must beg the favor of you to ask the Presidents leave for me to resign the commission he did me the honor to confer upon me.
It will, I hope, occasion no inconvenience to release me from an appointment which I find different from what I expected it to be—& you will add, Sir, to my personal obligations to you, by giving all possible dispatch to this request & to the Presidents consent. Be so kind, Sir, as to present my respectful compliments to Mrs. Madison & miss Paine—& believe me to be with the highest esteem your mo. obt. Hble St
Tho. Sumter Jr.
 

   
   RC (DLC); Tr (DLC: Jefferson Papers). RC marked “Duplicate”; docketed by JM. Tr docketed by Brent, who sent it to Jefferson (see Brent to JM, 7 Sept. 1802); filed with JM to Jefferson, 18 Aug. 1802.


